Third District Court of Appeal
                              State of Florida

                         Opinion filed March 1, 2017.

                             ________________

                              No. 3D16-1933
                        Lower Tribunal No. 09-82628
                            ________________


                            Victor Rodriguez,
                                  Appellant,

                                      vs.

                       Wachovia Mortgage, FSB,
                                  Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Jennifer D.
Bailey, Judge.

     Victor Rodriguez, in proper person.

      McGuireWoods LLP, and Sara F. Holladay-Tobias, Emily Y. Rottmann, and
C.H. Houston, III (Jacksonville), for appellee.


Before LAGOA, SALTER, and FERNANDEZ, JJ.

     PER CURIAM.

                        CONFESSION OF ERROR
      Appellant, Victor Rodriguez (“Rodriguez”), appeals from the entry of a

Final Foreclosure Judgment in favor of Appellee, Wells Fargo Bank, N.A., as

successor in interest to Wachovia Mortgage, FSB (the “Bank”).             The Bank

concedes that Rodriguez was not a party below. Based on the Bank’s confession

of error, we reverse the trial court’s entry of Final Judgment of Foreclosure, and

remand to the trial court for vacatur of the Final Judgment of Foreclosure.1




1On remand, the Bank may file a motion to amend the complaint to include the
proper parties.

                                         2